                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


                                                      Case No. 3:19-00843
 In re Nissan North America, Inc. Litigation
                                                      District Judge William L. Campbell, Jr.

                                                      Magistrate Judge Chip Frensley


                  JOINT STATUS REPORT CONCERNING ESI DISCOVERY

         Pursuant to Section I of the Initial Case Management Order (ICMO) (ECF #118), the

parties respectfully submit the following Joint Status Report Concerning ESI Discovery:

         1.       As indicated in the ICMO, the parties are “working together on e-discovery and

negotiating any needed revisions to Administrative Order No. 174-1.”

         2.       The Parties met about Administrative Order No. 174-1 by the deadline provided in

the ICMO, and have agreed that no modifications of Administrative Order No. 174-1 are necessary

at this time.

         3.       Consistent with paragraph 7 of Administrative Order No. 174-1, the parties are

continuing discussions about the format of production. On February 5, 2010, Plaintiffs proposed

a detailed protocol intended to provide guidance concerning the format of production with the

stated intent to minimize any production-related disputes that might require the Court’s

intervention. NNA is in the process of evaluating the protocol provided by Plaintiffs.




                                                  1
4814-6251-4868v1
2824779-000197 02/14/2020
    Case 3:19-cv-00843 Document 123 Filed 02/14/20 Page 1 of 4 PageID #: 230
APPROVED FOR ENTRY:


 s/ Michael L. Murphy
 Benjamin L. Bailey                               s/ Brigid M. Carpenter
 Jonathan D. Boggs                                Brigid M. Carpenter (BPR No. 18134)
 Michael L. Murphy                                BAKER, DONELSON, BEARMAN, CALDWELL &
 Bailey & Glasser LLP                             BERKOWITZ, P.C.
 209 Capitol Street                               211 Commerce Street, Suite 800
 Charleston, West Virginia 25301                  Nashville, Tennessee 37201
 bbailey@baileyglasser.com                        (615) 726-7341
 jboggs@baileyglasser.com                         bcarpenter@bakerdonelson.com
 mmurphy@baileyglasser.com
                                                  E. Paul Cauley, Jr.
 J. Gerard Stranch, IV (BPR 23045)                S. Vance Wittie
 Benjamin A. Gastel (BPR 28699)                   DRINKER, BIDDLE & REATH, LLP
 Branstetter, Stranch & Jennings PLLC             1717 Main Street, Suite 5400
 223 Rosa L. Parks Avenue, Suite 200              Dallas, Texas 75201
 Nashville, Tennessee 37203                       Paul.cauley@dbr.com
 (615) 254-8801                                   Vance.wittie@dbr.com
 gerards@bsjfirm.com
 ben@bsjfirm.com                                  Paul Jeffrey Riehle
                                                  Matthew Jacob Adler
 Joel Dashiell Smith                              DRINKER BIDDLE REATH LLP
 Lawrence Timothy Fisher                          Four Embarcadero Center, 27th Floor
 Frederick J. Klorczyk, III                       San Francisco, California 94111
 BURSOR & FISHER, P.A.                            Matthew.adler@dbr.com
 1990 North California Boulevard, Suite 940       Paul.riehle@dbr.com
 Walnut Creek, California 94596
 jsmith@bursor.com                                Attorneys for Defendants Nissan North
 ltfisher@bursor.com                              America, Inc. and Nissan Motor Co., Ltd.
 fklorczyk@bursor.com

 H. Clay Barnett, III
 W. Daniel Miles, III
 BEASLEY, ALLEN, CROW,
  METHVIN, PORTIS & MILES, P.C.
 218 Commerce Street
 P.O. Box 4160
 Montgomery, Alabama 36104
 Clay.barnett@beasleyallen.com
 Dee.miles@beasleyallen.com




                                              2
4814-6251-4868v1
2824779-000197 02/14/2020
    Case 3:19-cv-00843 Document 123 Filed 02/14/20 Page 2 of 4 PageID #: 231
 Adam J. Levitt
 John E. Tangren
 DICELLO LEVITT GUTZLER LLC
 Ten North Dearborn Street, Eleventh Floor
 Chicago, Illinois 60602
 alevitt@dicellolevitt.com
 jtangren@dicellolevitt.com

 Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on counsel for the
parties listed below via first class mail, postage prepaid, unless said party is a registered CM/ECF
participant who has consented to electronic notice, and the Notice of Electronic Filing indicates
that Notice was electronically mailed to said party:

Jaimie Mak
Richman Law Group
81 Prospect Street
Brooklyn, NY 11201
jmak@richmanlawgroup.com

Daniel A. Schlanger
Law Group LLP
9 East 40th Street
Suite 1300
New York, New York 10016
dschlanger@conumerprotection.net

Joel Dashiell Smith
Lawrence Timothy Fisher
Frederick J. Klorczyk, III
Bursor & Fisher, P.A.
1990 North California Boulevard, Suite 940
Walnut Creek, California 94596
jsmith@bursor.com
ltfisher@bursor.com
fklorczyk@bursor.com




                                                 3
4814-6251-4868v1
2824779-000197 02/14/2020
    Case 3:19-cv-00843 Document 123 Filed 02/14/20 Page 3 of 4 PageID #: 232
H. Clay Barnett, III
W. Daniel Miles, III
James Mitchell Williams
Beasley, Allen, Crow, Methvin, Portis & Miles, P.C.
218 Commerce Street
P.O. Box 4160
Montgomery, Alabama 36104
Clay.barnett@beasleyallen.com
Dee.miles@beasleyallen.com
mitch.williams@beasleyallen.com

Adam J. Levitt
John E. Tangren
Daniel R. Ferri
Dicello Levitt & Casey LLC
Ten North Dearborn Street
Eleventh Floor
Chicago, Illinois 60602
alevitt@dicellolevitt.com
jtangren@dicellolevitt.com
dferri@dlcfirm.com

J. Gerard Stranch, IV
Branstetter, Stranch & Jennings, PLLC
223 Rose L. Parks Avenue, Suite 200
Nashville, Tennessee 37203
gerards@bsjfirm.com

Benjamin L. Bailey
Jonathan D. Boggs
Michael L. Murphy
Bailey Glasser LLP
209 Capitol Street
Charleston, West Virginia 25301
bbailey@baileyglasser.com
jboggs@baileyglasser.com
mmurphy@baileyglasser.com

this 14th day of February, 2020.


                                                  s/ Brigid Carpenter
                                                  Brigid Carpenter




                                              4
4814-6251-4868v1
2824779-000197 02/14/2020
    Case 3:19-cv-00843 Document 123 Filed 02/14/20 Page 4 of 4 PageID #: 233
